Citation Nr: 0740130	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  01-00 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to February 4, 1999 
for the award of service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In October 2002, the Board of Veterans' Appeals (Board) 
denied the claim.  The appellant appealed to the U.S. Court 
of Appeals for Veterans Claims (Court).  In November 2003, 
the Court issued an order granting a joint motion to remand, 
vacating the October 2002 Board decision and remanding the 
matter to the Board. In April 2004, the Board remanded the 
case to the RO for additional development, pursuant to the 
Court's order.  In January 2006, the Board again denied the 
claim.  The appellant appealed to the Court.  In August 2006, 
the Court issued an order granting a joint motion to remand, 
vacating the January 2006 Board decision and remanding the 
matter to the Board.  The appeal has now been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  The veteran raised the claim of entitlement to service 
connection for a mental health condition in a statement 
received at the RO on May 11, 1995.

2.  The veteran was first diagnosed with PTSD due to service 
at a VA compensation and pension examination on February 4, 
1999.

3.  The evidence does not document the presence of PTSD prior 
to February 4, 1999, and a medical opinion dates the onset of 
the veteran's PTSD between 1999 and 2000.




CONCLUSION OF LAW

An effective date prior to February 4, 1999 for the award of 
service connection for PTSD is not warranted.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110(a) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the appropriate effective date for 
award of service connection for his PTSD should be November 
4, 1994 as his claim has been pending since that time.

The effective date of an award of disability compensation 
based on an original claim is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If the claim is received 
within one year of separation from the service, the effective 
date for an award of disability compensation for direct 
service connection is the day following separation from 
active service, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, the claim will be considered filed as 
of the date of the receipt of the informal claim.  A report 
of examination or hospitalization will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157.

The veteran filed a claim for service connection for back and 
right hand disorders in December 1993.  In a statement 
received November 21, 1994, the veteran expanded his claim to 
include service connection for impotency, tender scar of the 
elbow, and right knee.  

At a May 1990 VA examination, the veteran reported having 
been in combat and having been wounded.  He denied a history 
of treatment for emotional problems.  He stated that when he 
got out of service he had the shakes really badly, but his 
wife helped him.  He stated it presently came and went and 
was not a severe problem.  He indicated he had trouble 
expressing himself, but it was not a big problem.  It was 
noted that his nervousness comes and goes, according to what 
happened.  He reported that his hand would shake about three 
times a month and might have trouble holding a coffee cup.  
He denied a history of hallucinations, homicidal or suicidal 
thoughts; drug or alcohol abuse.  His sleep and appetite were 
described as "fine".  He completed three years at JSU in 
sociology.  It was noted he had been married for 18 years; 
had two children.  He was employed for three years, part 
time, at the Jackson, Mississippi VA Medical Center and for 
the past year had been employed full time at the same 
facility as a file clerk.  For recreation he enjoyed fishing 
and hunting.  

The examiner noted the veteran was unable to describe any 
further psychiatric problems.  After examination, the 
examiner noted that although the veteran initially 
experienced some anxiety when first discharged from the 
military, he described no current symptoms indicative of a 
diagnosable psychiatric disorder.

The first mention of a claim for service connection for a 
mental health condition was in a statement from the veteran 
received on May 11, 1995, in which he claimed service 
connection for a "mental condition secondary to my back 
condition."

VA medical records dated in April 1995 show that the veteran 
presented with symptoms of mild depression.  VA Medical 
Center computer data from December to February 1996 indicate 
that the veteran was scheduled for multiple psychiatric 
examinations, but failed to report.

At a February 4, 1999 VA examination, the examiner noted that 
the veteran was in the Army from 1968 to 1970, served in the 
infantry in Vietnam, and participated in several battles.  
Following evaluation, severe PTSD was diagnosed.  Immediately 
following this examination, the veteran was hospitalized at 
the VAMC with depressed mood and chronic suicidal thoughts.

At an October 1999 VA examination, the examiner noted the 
veteran was alert, oriented, and attentive with normal mental 
status.  The diagnosis was major depressive disorder; PTSD 
was not mentioned in the report.  In December 1999, the RO 
requested resolution of the diagnosis from the October 1999 
examiner.

As the October 1999 examiner had retired, another doctor gave 
an opinion in January 2000.  He noted that the veteran had 
both major depressive disorder and PTSD.  In indicating that 
the veteran had PTSD, he referred to both the February 1999 
examination and the 1990 examination.  Concerning the 1990 
examination, he noted that this examination preceded the 1993 
injury, and documented both a stressor and "symptoms 
consistent with PTSD."  He noted that no diagnosis of PTSD 
was made in 1990, adding that it was likely that the 
veteran's PTSD symptoms were not bothering him very much.  

Although the veteran filed his claim for service connection 
for a mental health condition on May 11, 1995, the earliest 
reported diagnosis of PTSD was February 4, 1999.  The Board 
has obtained a medical opinion in June 2004 in an attempt to 
ascertain the date of onset of the veteran's PTSD.  This is 
the only medical opinion that specifically addresses the date 
of onset of the veteran's PTSD.  The June 2004 VA examiner 
reviewed pertinent history, used his medical expertise, and 
opined that the onset of the veteran's PTSD was between 1999 
and 2000.  In so doing, he specifically addressed the 1990 VA 
report, the 1995 military examination, and the February 1999 
VA report.  He also specifically noted that, during his 
examination of the veteran, he gave the veteran opportunities 
to report his psychiatric conditions or PTSD symptoms during 
the years of 1994 until 1999.  

The only medical opinion that addresses the date of onset of 
the veteran's PTSD sets the date of onset between 1999 and 
2000.  Unfortunately, there is no earlier evidence that 
documents the presence of PTSD.  The veteran contends that 
the January 2000 follow up to the October 1999 examination 
shows he had PTSD earlier than the assigned effective date.  
The Board notes that the January 2000 physician indicated 
that the veteran had PTSD as noted in the 1990 examination 
which documented a stressor (being wounded) and PTSD 
symptoms.  However, this examination noted symptoms of 
anxiety after separating from service to include shaking 
hands and the examiner noted the veteran described no current 
symptoms indicative of a diagnosable psychiatric disorder.  
Although the January 2000 follow up physician indicated the 
1990 examination noted symptoms of PTSD, this examiner then 
stated that no diagnosis of PTSD was made in the 1990 
examination because it was likely that the veteran's PTSD 
symptoms were not bothering him very much.  The January 2000 
physician's statement is contradictory as well as 
speculative.  If the veteran was not exhibiting psychiatric 
symptoms at the time of the 1990 examination, such that a 
psychiatric diagnosis was not then warranted, it is mere 
speculation for a subsequent physician to assume that the 
veteran actually had PTSD at the time but the symptoms were 
not bothering him.

The medical evidence does not support a conclusion that the 
date of onset of the veteran's PTSD was earlier than 1999 - 
2000.  As the medical evidence dated February 4, 1999 is the 
earliest evidence showing both the presence of and a 
diagnosis of PTSD, this is the date that entitlement arose.

The Board acknowledges the veteran's contention that he was 
not advised to report to VA psychiatric examinations in late 
1995 and early 1996 and that he appeared for multiple VA 
examinations.  The Board notes that the veteran has appeared 
for multiple VA examinations; however, neither the VA 
examinations nor the medical records contain a diagnosis of 
PTSD prior to February 4, 1999.  Thus, while the veteran 
contends that PTSD would have been diagnosed had he received 
notification of the psychiatric examination, he is not 
competent to indicate this, and the date entitlement arose in 
this case is the date medical evidence of record first 
documents the presence of, and a diagnosis of, PTSD.  As 
discussed above, the first diagnosis of record of PTSD was 
February 4, 1999 and the only medical opinion of record 
addressing the date of onset concluded that onset was between 
1999 - 2000.

As noted above, the effective date of an award of disability 
compensation based on an original claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  Accordingly, the proper effective date for the 
grant of service connection for PTSD is February 4, 1999.

Duties to notify

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in June 2004 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 38 
U.S.C.A. § 5103(a) were enacted after the rating decision at 
issue, thus making compliance with the timing requirements of 
38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced.  Simply put, 
there is no evidence any VA error in notifying the appellant 
that reasonably affects the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  The failure to 
provide this notice before the initial adjudication is 
harmless because service connection for PTSD was 
substantiated.  Also, the preponderance of the evidence is 
against the appellant's claim for an earlier effective date 
and any questions as to the appropriate disability rating or 
effective date to be assigned is, therefore, moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
VA treatment records, and VA examinations have been 
associated with the claims folder.  Also, the veteran was 
given a VA examination in June 2004 that specifically 
addressed the question of the date of onset of his PTSD.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Entitlement to an effective date prior to February 4, 1999 
for the award of service connection for PTSD is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


